SILVERSTAR MINING CORP. (Stationary) November 11, 2011 Securities and Exchange Commission Washington, D.C. Re: Silverstar Mining Corp. Item 4.01 Form 8-k Filed November 4, 2011 File No.333-140299 Dear Sir/Madam: The following is filed in connection with the comment letter dated November 8, 2011. The undersigned, on behalf of Silverstar Mining Corp. acknowledges that: · The Company is responsible for the adequacy and accuracy of the disclosure in the filing. · Staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filings; and · The Company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Sincerely, /s/Neil Kleinman Neil Kleinman, president
